19-12417-mew             Doc 21       Filed 08/02/19       Entered 08/02/19 15:51:53                Main Document
                                                          Pg 1 of 5


                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF NEW YORK
                                                                   )        Chapter 11 Case.
 In re:                                                            )
                                                                   )        Case No. 19-12417 (MEW)
     HVI CAT CANYON, INC.                                 )        )
                                                          )        )
                                         Debtor.          )        )
                                                                   )
              INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105(a) AND 363(b)
       (I) AUTHORIZING DEBTORS TO (A) PAY PREPETITION WAGES, SALARIES,
           EMPLOYEE BENEFITS, AND OTHER COMPENSATION, (B) MAINTAIN
        EMPLOYEE BENEFIT PROGRAMS AND PAY RELATED ADMINISTRATIVE
          OBLIGATIONS, AND (C) PAY PREPETITION CLAIMS OF INDEPENDENT
      CONTRACTORS AND (II) DIRECTING FINANCIAL INSTITUTIONS TO HONOR
      AND PROCESS CHECKS AND TRANSFERS RELATED TO SUCH OBLIGATIONS

            Upon the Motion, dated July 30, 2019 (the “Motion”)1, of HVI Cat Canyon, Inc., as debtor

 and debtor in possession ( “Debtor”), pursuant to sections 105(a) and 363(b) of the Bankruptcy

 Code, for an order, inter alia, (i) authorizing Debtor to (a) pay prepetition wages, salaries,

 employee benefits, and other compensation, (b) maintain employee benefit programs and policies

 and pay related administrative obligations, and (c) pay Independent Contractor Obligations, and

 (ii) authorizing and directing all financial institutions to receive, honor, process, and pay all checks

 and wire transfers drawn on the Debtor’s accounts related to such obligations, all as more fully set

 forth in the Motion; and the Court having jurisdiction to consider the Motion and the relief

 requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order

 of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Motion and

 the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

 being proper before this Court pursuant to 28 U.S.C.§§ 1408 and 1409; and due and proper notice

 of the Motion having been provided to the Notice Parties; and it appearing that no other or further

 notice need be provided; and a hearing having been held on August 1, 2019 to consider the relief

 requested in the Motion (the “Hearing”); and upon the Declaration of Alex G. Dimitrijevic

 1
     Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the Motion.
19-12417-mew         Doc 21    Filed 08/02/19    Entered 08/02/19 15:51:53          Main Document
                                                Pg 2 of 5


 Pursuant to Rule 1007-2 of the Local Bankruptcy Rules for the Southern District of New York,

 filed contemporaneously with the Motion, the record of the Hearing and all of the proceedings had

 before the Court; and the Court having found and determined that the relief sought in the Motion

 is necessary to avoid immediate and irreparable harm to the Debtor and its estate as contemplated

 by Bankruptcy Rule 6003, and is in the best interests of the Debtor, its estate, creditors, and all

 parties in interest, and that the legal and factual basis set forth in the Motion establish just cause

 for the relief granted herein; and after due deliberation and sufficient cause appearing therefor, it

 is

           ORDERED that the Motion is granted on an interim basis as provided herein; and it is

 further

           ORDERED that Debtor is authorized, but not directed, to pay, in its sole discretion, all

 obligations incurred (including amounts withheld from Employees), directly or indirectly, under

 or relating to the Prepetition Employee Obligations, including, but not limited to, the Wage

 Obligations, the Withholding Obligations, Reimbursement Obligations, Employee Benefits

 Obligations, the Vacation Obligations, and the Sick Pay Obligations, all related expenses, and all

 fees and costs incident to the foregoing, including amounts owed to third-party administrators, that

 are due and payable and relate to the period prior to the Petition Date or come due during the

 interim period from the Petition Date to the entry of a final order, provided, however, that (a) the

 payment pursuant to this Interim Order shall not exceed $113,596.25; (b) any payments shall only

 be made as they become due, and that no payments shall be accelerated prior to the final hearing

 on this Motion; and (c) no payments shall be made above the statutory cap pursuant to 11

 U.S.C.§507(a)(4) of $12,850 prior to the final hearing of the Motion; and it is further




                                                   2
19-12417-mew         Doc 21     Filed 08/02/19    Entered 08/02/19 15:51:53         Main Document
                                                 Pg 3 of 5


            ORDERED that Debtor is authorized, but not directed, to honor its practices, programs,

 and policies for their Employees, as those practices, programs, and policies were in effect as of the

 Petition Date and as such practices, programs, and policies may be modified, amended, or

 supplemented from time to time in the ordinary course of Debtor’s business; and it is further

            ORDERED that Debtor is authorized, but not directed, to pay the Independent Contractor

 Obligations that are due and payable and relate to the period prior to the Petition Date or come due

 during the interim period from the Petition Date to the entry of a final order, provided that the

 payment pursuant to this Interim Order shall not exceed $9,007.70; and it is further

            ORDERED that the Bank at which the Debtor maintains its accounts relating to the

 payment of the obligations described in the Motion are authorized and directed to (i) receive,

 process, honor, and pay all checks presented for payment and to honor all fund transfer requests

 made by Debtor related thereto, to the extent that sufficient funds are on deposit in those accounts

 and (ii) accept and rely on all representations made by the Debtor with respect to which checks,

 drafts, wires, or automated clearing house transfers should be honored or dishonored in accordance

 with this or any other order of this Court, whether such checks, drafts, wires, or transfers are dated

 prior to, on, or subsequent to the Petition Date, without any duty to inquire otherwise; and it is

 further

            ORDERED nothing in this Interim Order should be construed as approving any transfer

 pursuant to 11 U.S.C.§ 503(c), and a separate motion should be filed for any request that falls

 with section 503(c) of the Bankruptcy Code; and it is further

            ORDERED that this Interim Order does not implicitly or explicitly approve any bonus

 plan, incentive plan or other plan covered by section 503(c) of the Bankruptcy Code; and it is

 further.


                                                   3
19-12417-mew         Doc 21    Filed 08/02/19    Entered 08/02/19 15:51:53          Main Document
                                                Pg 4 of 5


           ORDERED that Debtor is authorized, but not directed, to issue new postpetition checks,

 or effect new electronic funds transfers, on account of Prepetition Employee Obligations and to

 replace any prepetition checks or electronic fund transfer requests that may be lost or dishonored

 or rejected as a result of the commencement of Debtor’s chapter 11 case; and it is further

           ORDERED that nothing in the Motion or this Interim Order shall be deemed to authorize

 Debtor to accelerate any payments not otherwise due prior to the date of the hearing to consider

 entry of an order granting the relief requested in the Motion on a final basis (the “Final Hearing”);

 and it is further

           ORDERED that nothing contained in the Motion or this Interim Order or any payment

 made pursuant to the authority granted by this Interim Order is intended to be or shall be construed

 as (i) an admission as to the validity of any claim against Debtor, (ii) a waiver of Debtor’s or any

 appropriate party in interest’s rights to dispute any claim, or (iii) an approval or assumption of any

 agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code; and it is

 further

           ORDERED that notwithstanding entry of this Interim Order, nothing herein shall create,

 nor is intended to create, any rights in favor of or enhance the status of any claim held by, any

 party; and it is further

           ORDERED that notwithstanding the relief granted in this Interim Order, any payments

 made by the Debtor shall be subject to and in accordance with the terms of any order entered by

 this Court authorizing the Debtor’s use of cash collateral, and the budget attached thereto; and it

 is further

           ORDERED that the requirements of Bankruptcy Rule 6003(b) have been satisfied; and it

 is further


                                                   4
19-12417-mew         Doc 21   Filed 08/02/19     Entered 08/02/19 15:51:53          Main Document
                                                Pg 5 of 5


         ORDERED that, under the circumstances of this chapter 11 case, notice of the Motion is

 adequate under Bankruptcy Rule 6004(a); and it is further

         ORDERED that notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms

 and conditions of this Interim Order shall be immediately effective and enforceable upon its entry;

 and it is further

         ORDERED that the Final Hearing on the Motion shall be held on August 15, 2019 at 2:00

 p.m. (Eastern Time) and any objections or responses to the Motion shall be in writing, filed with

 the Court, and served upon (i) the proposed attorneys for the Debtor, Weltman & Moskowitz, LLP,

 270 Madison Avenue, Suite 1400, New York, New York 10016 (Attn: Michael L. Moskowitz,

 Esq.); and (ii) the Notice Parties, in each case so as to be received no later than 4:00 p.m. (Eastern

 Time) on August 13, 2019 ; and it is further

         ORDERED that this Interim Order is effective only from the date of entry through this

 Court’s disposition of the Motion on a final basis; provided, that the Court’s ultimate disposition

 of the Motion on a final basis shall not impair or otherwise affect any action taken pursuant to this

 Interim Order; and it is further

         ORDERED that Debtor is authorized to take all steps necessary to carry out this Interim

 Order; and it is further

         ORDERED that this Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Interim Order.

 Dated: August 2, 2019
        New York, New York


                                                       s/Michael E. Wiles
                                                       HONORABLE MICHAEL E. WILES
                                                       UNITED STATES BANKRUPTCY JUDGE


                                                   5
